DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because reference characters 91-96 in Fig. 15 have been used to designate a series of indistinct blank boxes devoid of labels. Such labels would facilitate an understanding of the invention without undue searching of the specification. The present drawings do not immediately convey any information and should be amended so that one looking at the drawings may quickly determine what elements they are looking at. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31, 32, 34, 35, 42, 43, 45, 46, 53, 54, 56, and 57 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa (US 2015/0290809 A1).
Re claims 31, 42, and 53, Nakagawa discloses a system, comprising:
a robotic arm (robot 10) comprising:
at least two linkages (lower arm 14, upper arm 15),
at least one joint connecting the at least two linkages (see at least Fig. 4 for joint between two robot links), and
at least one sensor configured to output data indicative of a force at a reference point on the robotic arm (see at least ¶52-53 for torque sensors 33-35 for detecting torque about the joints which is then used to calculate force);
a processor (robot controller 20); and
a memory storing computer-executable instructions (it is implied that a control device would have a processor and memory in order to execute control of the robot) to cause the processor to:

drive movement of the robotic arm based on the at least one parameter (see at least ¶41 for retreat in a direction to reduce force).

	Re claims 32, 43, and 54, Nakagawa further dislcoses wherein:
the robotic arm further comprises at least one motor configured to adjust the position of the at least two linkages (see at least ¶26 for servo motor), and
the driving of the movement of the robotic arm is based on controlling the at least one motor to move the robotic arm based on the at least one parameter (see at least ¶41 for retreat in a direction to reduce force).

Re claims 34, 45, and 56, Nakagawa further discloses wherein the at least one sensor comprises a torque sensor configured to detect torque between the at least two linkages of the robotic arm (torque sensors 33-35).

Re claims 35, 46, and 57, Nakagawa further discloses wherein the memory further stores computer-executable instructions to cause the processor to: determine the force at the reference point on the robotic arm based on an output of the torque sensor (see at least ¶52-53 for torque sensors 33-35 for detecting torque about the joints which is then used to calculate force).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36, 47, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 2015/0290809 A1) in view of Yuelai (US 2015/0328771 A1)
Re claims 36, 47, and 48, Nakagawa teaches wherein the memory further stores computer-executable instructions to cause the processor to: 
measure a first torque value at the at least one joint based on an output of the torque sensor (see at least ¶52-53 for torque sensors 33-35 for detecting torque about the joints which is then used to calculate force), 
Nakagawa is silent regarding:
determine a second torque value at the at least one joint based on a position of the robotic arm, the second torque value indicative of a gravitational component of the torque between the at least two linkages, and 
determine the force at the reference point based on a difference between the first and second torque values.
However, Yuelai teaches:
determine a second torque value at the at least one joint based on a position of the robotic arm, the second torque value indicative of a gravitational component of the torque between the at least two linkages (see at least ¶49 for determine torque caused by gravity force/torque), and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Nakagawa with the features taught by Yuelai in order to determine the actual external force acting on the robot that is not due to gravity.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-812, 15-17, 20, and 23-24 of U.S. Patent No. 10,016,900. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims on the instant claims as the instant claims are broader in scope than the patent claims. The follow table lists the instant claim and the corresponding patent claim that reads on it.
Instant claim
Corresponding patent claim
31-35
1
36
3
37
2
38
4
39
7
40
8
41
12
42-46
15

16
49
17
50
20
53-57
23
58
24


Re claim 48, patent claim 2 corresponds the instant claim with the difference being the patent claim is directed to a system while the instant claim is directed to a computer readable medium. It would have been obvious to one of ordinary skill in the art to store the instructions to be executed by the processor on a computer readable medium to be executed by a processor. 
Re claim 51, patent claim 8 corresponds the instant claim with the difference being the patent claim is directed to a system while the instant claim is directed to a computer readable medium. It would have been obvious to one of ordinary skill in the art to store the instructions to be executed by the processor on a computer readable medium to be executed by a processor.
Re claim 52, patent claim 12 corresponds the instant claim with the difference being the patent claim is directed to a system while the instant claim is directed to a computer readable medium. It would have been obvious to one of ordinary skill in the art to store the instructions to be executed by the processor on a computer readable medium to be executed by a processor.
Re claim 59, patent claim 2 corresponds the instant claim with the difference being the patent claim is directed to a system while the instant claim is directed to a method. It would have been obvious to one of ordinary skill in the art that a system configured to perform a method reads on said method.
Re claim 60, patent claim 4 corresponds the instant claim with the difference being the patent claim is directed to a system while the instant claim is directed to a method. It would have been obvious to one of ordinary skill in the art that a system configured to perform a method reads on said method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3664